Citation Nr: 1708857	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-22 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for glaucoma, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness or as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1971 to August 1975 and from June 1976 to May 1992, to include service in the Republic of Vietnam and Southwest Asia.  His decorations include an Armed Forces Expeditionary Medal, among others.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The claim was previously remanded by the Board in December 2013 and September 2014.  A July 2015 Board decision denied the appeal.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which granted a joint motion of the parties in April 2016, and remanded the claim to the Board for action consistent with the joint motion.  The claim was last remanded in May 2016.


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran's glaucoma is related to active service, to include as due to an undiagnosed illness or a medically unexplained multi-symptom illness, and is not caused or aggravated by service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify in this case was satisfied by an August 2008 letter.  

The evidence includes the Veteran's service treatment records, service personnel records, post-service private and VA medical records, and lay evidence.  

The Veteran was afforded a VA examination in March 2010 and additional medical opinions were provided in January 2014, April 2015, and August 2016 in response to his claim.  The examination report and medical opinions include a review of the Veteran's relevant medical history and lay testimony with a completed physical examination and other appropriate testing.  In addition, the VA examiners provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in the prior remands have been undertaken, as the Veteran's private medical records were associated with the file and adequate VA medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file. Although the Board is obligated to provide sufficient reasons and bases in support of a decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II. Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from undiagnosed illness or a medically unexplained chronic multisymptom illness that became manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i)-(ii).

A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2).

For purposes of 38 C.F.R. § 3.317, objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  In addition, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  

A chronic disability does not meet the statutory requirements of 38 C.F.R. § 3.317 if there is affirmative evidence that the disability was not incurred during active military service in the Southwest Asia theater of operations; or if there is affirmative evidence that the disability was caused by a supervening condition or event or was due to the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(a)(7)(i)-(iii).  

Service connection may also be established on a secondary basis for a disability that is caused or permanently worsened by a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that his glaucoma is a manifestation of undiagnosed illness or a medically unexplained multisymptom illness related to his service in Southwest Asia.  In the alternative, the Veteran indicated that glaucoma was caused or aggravated by service-connected diabetes mellitus, type II.

The Veteran's personnel records confirm that he served in Southwest Asia from December 1990 to April 1991.  

The Board has considered the provisions of the law regarding Persian Gulf War veterans, but concludes that the preponderance of the evidence is against finding glaucoma is an undiagnosed illness or manifestation of a medically unexplained chronic multisymptom illness, or included on the list of presumptive infectious diseases, and has been found to be less likely than not the result of his involvement in the Southwest Asia theater of operations during the Persian Gulf War.  

A March 2010 VA examiner diagnosed bilateral open angle glaucoma and found no evidence of an eye injury.  A January 2014 medical opinion noted the Veteran was not diagnosed with glaucoma until almost 20 years after separation from service, found no in-service incident or medical condition that could result in glaucoma, and concluded that glaucoma was not known to be associated with Gulf War service.  In an April 2015 addendum medical opinion, the VA examiner noted that he had 45 years of experience treating glaucoma and explained that glaucoma was manifested by intraocular pressure and optic nerve damage, was common and more severe in black individuals, became more prevalent after age 40, was not known to be caused by exposure to environmental causes in the Persian Gulf; he attributed the etiology of the majority of individuals with glaucoma to genetic predisposition or a direct blunt trauma injury to the eyes.  The examiner noted that trauma to the eyes would be readily apparent on examination.  Dr. E.S. also submitted a medical opinion that explained glaucoma was diagnosed when there was damage to the optic nerve and that the Veteran's history of narrow anterior chamber angles and elevated intra-ocular pressure resulted in intermittent angle closure or narrow angle glaucoma; he also opined that glaucoma was not related to service in the Gulf War and that it was genetic, related to secondary factors, such as angle closure or narrow angles, or due to ocular trauma.  As the preponderance of the evidence demonstrates that the Veteran's glaucoma is attributed to a known clinical disease, the provisions of law regarding Persian Gulf War veterans are inapplicable.  See 38 C.F.R. § 3.317(a)(1)(i)-(ii).

Additionally, the Board concludes that service connection for glaucoma as secondary to service-connected diabetes mellitus is not warranted.  Specifically, the Board finds the August 2016 VA opinion obtained in response to the May 2016 remand to be highly probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.).  Here, the examiner is a VA clinical professor of ophthalmology that possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion reflects a review of the Veteran's claims file, to include the Veteran's lay statements, and provide a persuasive rationale that the Veteran did not have a type of glaucoma that was related to diabetes or diabetic retinopathy and that there was no medical evidence that diabetes caused or aggravated open angle glaucoma.  The Board concludes that the preponderance of the evidence establishes that the Veteran's glaucoma was not caused or aggravated by diabetes mellitus, type II.  

The Board notes that entitlement to service connection may also be found on a direct basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed Cir 1994).  However, the evidence does not suggest that glaucoma was incurred during the Veteran's periods of active service or is directly related to service and exposure to environmental hazards in Southwest Asia.  Rather, the evidence indicates the Veteran's glaucoma is associated with a genetic predisposition.

Service treatment records reflect normal examinations of the eyes at separation in July 1975 and January 1992.  Additionally, the medical evidence indicates the Veteran was initially treated for symptoms of borderline open angle glaucoma in October 2007, more than 10 years after separation from active service.  Moreover, the private and VA medical opinions associated with the claim found no direct relationship between glaucoma and service. 

The evidence of record establishes that glaucoma was not present during service and is not a qualifying chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness due to his service in Southwest Asia.  In addition, the evidence does not suggest that glaucoma is caused or aggravated by the service-connected diabetes mellitus, type II, or related to active service, to include exposure to environmental hazards in Southwest Asia.  

The Board acknowledges the Veteran's lay statements that his glaucoma is related to service in Southwest Asia or his service-connected diabetes mellitus, type II.  Although the Veteran may be competent to address medical matters due to his medical training and experience, the Board finds the VA and private medical opinions offered by specialists in the relevant field to be more probative as they are based on a review of the claims file and are properly supported by complete rationales.  See Guerrieri v. Brown, 4 Vet. App. at 470-71; Prejean v. West, 13 Vet. App. at 448-49.  The Veteran has not provided any rationale for his opinions that glaucoma is related to service in Southwest Asia or diabetes.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for glaucoma, to include as due to an undiagnosed illness or a medically unexplained multisymptom illness or as secondary to service-connected diabetes mellitus, type II, must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for glaucoma is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


